Title: To James Madison from S. B. Wigginton, 31 May 1804 (Abstract)
From: Wigginton, S. B.
To: Madison, James


31 May 1804, Bordeaux. “When inconveniences, or evils of a very small magnitude are suffered to exist for a length of time they are very apt to become serious in the end, & sometimes not easily remedied. My situation and standing in life may make it appear presumption in me to attempt to point out an abuse that arises from passports issued from the Office of Secretary of State, which are of the same form for so great a length of time—and framed by the first men in our nation—but seeing the defects of the method of issuing, and the frequent impositions practised with them, and holding it to be the duty of every Citizen of our common Country, and who feels any interest in its prosperity, and respectability abroad to place error or informality in instruments of the importance of a National passport in their proper form, and to do all in his power to detect, and expose evils, and improper abuse of any thing that tends to injure our national Character; I have taken liberty to mention to you a practise too common & done with too much facility & impunity in Europe—& often to the great derogation of our respectability.
“The Passports issued from your office having no description of the person, neither age, height, Complexion, general outlines of features, or color of Hair, become transferabl⟨e⟩ with so much ease that they are daily abused by handing them over to the second and third person who either simply erase the name or assume the original, and thereby enjoy all the rights & protection of Citizens without the smallest claim to it—and unfortunately many of those impostors conduct themselves in such a manner as to bring odium on our Character, and render it less respectable in the eyes of all Europe. You will pardon me for suggesting the necessity of adopting some new plan, either by causing every individual who asks for a passport to come before you, or to permit Collectors of the Customs to issue them in the most minute & particular manner. I have seen several instances lately of men who have never been in the U. S. and many who I am assured have only remained a week or two there passing as Citizens, by one of those passports, and some who cannot speak a word of the Language or even understand it; Another abuse which requires a corrective is, that many of those who left the U. S. in 1783 & 1784 when they had their choice to remain or to accompany the British Army who were intended to enslave us, and chose to accompany the Army—by producing a certificate of their Birth impose on our foreign Ministers & Consuls, and obtain from them protections, very often to the injury of the nation. These are subjects which require some immediate attention and probably have not been noticed by our Officers, because the persons availing themselves of the advantages, attend particularly to keep such practise from them. It is this class of men who by their conduct in covering the property of the Belligerents, render our lawful and innocent Commerce so dubious in many instances—a practise so frequent, as to demand the most serious attention of our government and some very rigorous preventative. The quantity of property that is apparently under this predicament is astonishing, and every day increasing to the great injury of the honest and deserving Merchant; by establishing some kind of inquisition & strict interrogatories to the applicant for papers of Ships & vessels in this way I am persuaded an abuse of so serious a nature might in some measure be corrected without which much loss may improperly fall on individuals, & our Country involved in disputes with Nations in Amity with us. It is impossible that other nations should remain ignorant of those practises—and consequently, we must sooner or later feel the inconvenience of it. Already have several persons been seriously injured by practi[s]es of the kind being familiar to this government.
“I rely on your excuse for this tedious communication from a conviction that my motives will be duly appreciated.”
Adds in a postscript: “There is strong grounds to apprehend a Continental War and that the time is not far distant, when it will be announced.”
